Citation Nr: 9924774	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 1998, the Board remanded this case 
to the RO for additional development.  At that time, it was 
noted that the veteran appeared to contend that his 
disabilities may be the result of Agent Orange exposure, 
though this is not clear.  This issue was referred to the RO 
for appropriate initial consideration.  At this time, it is 
unclear if the veteran's representative has clarified this 
issue or if the RO has taken any action to determine whether 
this claim or claims were being raised.  This issue is again 
referred back to the RO for appropriate initial 
consideration.

In August 1999, additional evidence was submitted by the 
veteran and has been reviewed by the undersigned.  The 
veteran has waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c)(1998).  Consequently, the Board may 
proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2.  The veteran served in active service during the Vietnam 
War but received no awards or decorations denoting that he 
engaged in combat with the enemy and he did not engage in 
combat with the enemy.

3.  Service records and other credible supporting evidence 
does verify that the veteran had friends killed during his 
active service in the Vietnam War.  Service personnel records 
also indicate that the veteran's unit directly supported 
combat units during several major combat operations.  The 
Board also finds the veteran's contention that he viewed dead 
bodies during his active service in the Vietnam War to be 
credible based on his testimony and other credible supporting 
evidence.  However, based on the veteran's own testimony and 
evidence obtained by the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), previously known as the 
Environmental Support Group, the veteran was never involved 
in direct combat with the enemy.

4.  The most competent medical evidence of record fails to 
diagnose the veteran with post-traumatic stress disorder 
(PTSD) based on the verified stressors above.

5.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above, the veteran served on active duty from 
February 1966 to February 1969.  He was assigned to the 3rd 
Battalion, 319th Artillery, 173rd Airborne Brigade.  Service 
personnel records and service medical records fail to reveal 
any indication that the veteran was involved in direct combat 
during his service in the Vietnam War.  He is in receipt of 
the Vietnam Service Medal with Bronze Service Star, the 
Republic of Vietnam Campaign Medal, the Parachute Badge, and 
two Overseas Bars.  Such awards were given to both servicemen 
who were exposed to combat and those who were never exposed 
to combat.  Consequently, they do not provide a basis to 
conclude that the veteran was exposed to combat during his 
active service.

At his separation examination in January 1969, the veteran 
specifically denied frequent trouble sleeping, terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, an excessive drinking habit, or nervous trouble of 
any sort.  Psychiatric evaluation at that time was normal.  
The veteran was discharged from active service in February 
1969.  

The veteran filed his initial claim for VA compensation in 
June 1976.  At that time, the veteran made no reference to 
PTSD.  The veteran filed a second claim for VA compensation 
in November 1977.  However, once again, the veteran made no 
reference to PTSD or PTSD symptoms.  Medical records obtained 
at that time indicated the veteran was hospitalized in June 
and July 1976 for alcohol addiction.  During this treatment, 
no reference to PTSD or PTSD symptoms was indicated.

In November 1993, the veteran filed a claim for VA 
compensation seeking service connection for PTSD.  The 
veteran noted that PTSD had been diagnosed.  Outpatient 
treatment records obtained at that time indicate that the 
veteran was diagnosed with PTSD in October 1993.  References 
to stressors or the veteran's active service were not 
indicated at this time.

In January 1994, the RO requested the veteran provide more 
details regarding his active service in the Vietnam War.  No 
direct response to this request for information was received.  
Additional medical records were obtained.  In October 1993, 
the veteran was hospitalized for substance abuse, including 
alcohol and marijuana, and PTSD.  At this time, it was noted 
the veteran was presented in no acute distress.  In a March 
1994 statement, it was noted that at a location he could not 
recall he and his friend were caught in howitzer fire and 
that the friend got hit with shrapnel.  It was indicated that 
he was not allowed to help his friend because of the sergeant 
in charge of his unit.  In December 1994, the veteran 
indicated that a friend of his was killed by the United 
States Air Force while on perimeter guard duty.  It was 
indicated that the veteran did not witness this event.

In March 1995, the RO contacted the USASCRUR in order to 
confirm the veteran's stressors.  Photocopies of letters sent 
from the veteran to the RO were submitted to the USASCRUR.  
In a June 1995 response, USASCRUR submitted the records of 
the 173rd Airborne Brigade, the higher headquarters of the 
veteran's assigned unit, for the period of May 1967 through 
January 1968.  These documents revealed numerous combat 
actions and enemy encounters during the reporting periods.  
The records verify an attack on Hill 875.  This attack 
occurred from November 19 to 23, 1967, and resulted in 
numerous casualties.  It was reported that the 3rd Battalion, 
319th Artillery, the veteran's unit, directly supported the 
173rd Airborne Brigade during several major combat 
operations.  It was also noted that individuals cited by the 
veteran had been killed during their active service in the 
Vietnam War.

In a September 1995 VA psychiatric evaluation, the examiner 
noted that the veteran served in Vietnam and "apparently" 
had combat-related decorations.  In this regard, the Board 
must note that the veteran's decorations are not combat-
related.  In other words, servicemen without any combat 
exposure could and did receive the decorations noted above.  
The examiner also noted the veteran had a long history of 
treatment interventions for drugs and alcohol.  The examiner 
stated, in pertinent part, that based on the available 
information the veteran was felt to warrant a diagnosis of 
PTSD with depressive features.  A diagnosis of substance 
abuse with alcohol and marijuana was also noted.

In a September 1995 VA social and industrial survey, it was 
noted that the veteran, while under heavy fire, was headed 
into the ammo storage area for protection from incoming 
rounds.  It was noted that one of the veteran's friends 
requested the veteran's help, calling him specifically by 
name.  However, the veteran's sergeant would not let him go 
to assist this serviceman.

In his December 1995 notice of disagreement, the veteran 
referred to his service as an assistant gunner during the 
Vietnam War.  The veteran indicated that at this time he was 
practically homeless.  Referring to the RO's request for more 
specifics regarding his stressors during active service, the 
veteran failed to describe the events during his active 
service, instead focusing on his current difficulties.  He 
specifically noted that he could not recall the names of all 
the members of his unit.  The veteran again noted that the 
death of his friend was one of his major stressors.

In his substantive appeal of December 1995, the veteran noted 
a violation of his civil rights and no treatment for this 
disability while in the Republic of Vietnam for PTSD.  He 
noted medical and "dental" abuse while serving with the 
173rd during his active service in the Vietnam War.

At a hearing held before a hearing officer at the RO in 
January 1998, the veteran reiterated his previous 
contentions.  When specifically asked whether the veteran saw 
direct combat during his active service in the Vietnam War, 
the veteran responded in the negative.  The veteran again 
noted the three individuals killed during his active service.  
At this time, the veteran conceded that he did not actually 
witness the deaths of any of these individuals.  At this 
time, the veteran also noted that he saw dead bodies during 
his active service.

In a March 1998 statement, a nurse practitioner for the VA 
noted the veteran had PTSD from his experiences in the 
Vietnam War.  The specific incident involving the loss of 
friends in an explosion in November of 1967 was again noted.  
It was reported the veteran had anxiety, depression, 
substance abuse, and anger management problems related to 
these memories.  The veteran testified that he had previously 
received compensation from the Social Security Administration 
(SSA).

In a statement received at the RO in March 1998, the 
veteran's spouse noted the veteran's difficulties with anger 
management.

At the request of the hearing officer, the veteran underwent 
an additional psychiatric evaluation.  In an April 1998 VA 
psychiatric evaluation, the veteran stated that he was in the 
Army in the 173rd Airborne "Division" from 1966 to 1969 and 
stated that he was in Vietnam from 1967 to 1968, working in 
the artillery "division."  He described the major stressor 
that he had experienced as having some of his best friends 
killed.  He particularly mentioned two individuals.  However, 
the veteran also admitted that he did not see these 
individuals killed and was at a rear area at the time these 
individuals died.  When asked how he learned about their 
deaths, he stated that he had heard some people talking about 
it.  The examiner noted that the veteran did not describe any 
severe reaction to this news, at that time.  He also 
described an altercation with his sergeant when he had a 
disagreement about being placed on KP duty.  Due to this 
disagreement, the veteran was arrested and taken to a rear 
area.  He also described an incident where another friend was 
apparently wounded and called for the veteran, but the 
sergeant did not allow the veteran to help this individual.  
The examiner noted that it was not clear if the veteran 
actually could see this individual or could just hear him 
calling out.  The veteran reported that this individual did 
not die and later returned to the front.  The only other 
stressor that the veteran could recall was "death."  When 
specifically asked whether the veteran saw some individual 
killed, the veteran denied seeing anyone killed, but then 
stated that it was "all around him."  The veteran noted 
that since returning from Vietnam he had recurrent dreams and 
nightmares about these events which occurred approximately 2 
to 3 times per week.

Psychiatric evaluation noted the veteran was cooperative and 
that his speech was coherent, organized, and normal in rate 
and tone.  His thought content focused on his thoughts about 
Vietnam and was negative for suicide, homicide, or psychosis.  
The examiner stated, in pertinent part, that although the 
veteran described several symptoms of PTSD, he did not appear 
to meet the criteria for PTSD, namely, the stressors 
involved.  The examiner referred to a PTSD program in which 
the examiners at that time (April of 1996) also believed that 
he did not meet the full criteria for PTSD.

In July 1998, the veteran's representative specifically noted 
that he had no other evidence to submit in connection with 
the appeal.

In October 1998, the Board remanded this case to the RO for 
additional development of the veteran's claim for PTSD.  The 
RO was to obtained records from the SSA.  In October 1998, 
January 1999, and again in March 1999, the RO requested from 
the SSA records regarding the veteran.  No response to these 
numerous requests for information was obtained from SSA.

At the request of the Board, the RO contacted the veteran and 
requested that he provide the names and addresses of all 
health care providers who had treated the veteran for the 
condition at issue.  Both the veteran and the RO obtained 
additional medical records.  Records from the Caldwell 
Memorial Hospital noted treatment for the veteran's acute and 
chronic alcoholism in the 1980's.  Significantly, no 
reference is made to PTSD or PTSD symptoms.  Medical records 
also indicate that the veteran's former spouse apparently 
shot the veteran in the left thigh with a small caliber 
weapon in March 1976.

In January 1999, the RO contacted numerous health care 
providers in an attempt to obtain additional medical records.  
Some of these medical records have been cited above.  
Outpatient treatment records in March 1999 indicate that the 
veteran is homeless.  A recent assessment indicated alcohol 
dependence with a partial remission, PTSD, depression, and 
nicotine abuse.  Additional written argument was received by 
the veteran's representative in June and July 1999.

In August 1999, the Board received an April 1998 SSA 
psychiatric evaluation from the veteran's representative.  
The SSA medical report is noted to be exhibit 18.  The report 
noted the veteran's use of marijuana, crank, and "virtually 
all" other illicit drugs.  The veteran was diagnosed with 
PTSD, alcohol dependence, an obsessive-compulsive personality 
disorder, and back problems.  At that time, the veteran was 
homeless.  Significantly, little reference was made to the 
veteran's active service or any stressors associated with 
this service.  The veteran failed to supply the Board with 
any additional exhibits regarding his SSA claim.

II.  The Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  
Some VA examiners, but by no means all, have diagnosed the 
veteran with PTSD.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the truthfulness of evidence 
must be presumed for the purpose of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  In light of the 
provisional diagnoses of PTSD and because the veteran's 
evidentiary assertions concerning the alleged stressors must 
be accepted as credible for the limited purposes of 
determining whether the claim is well grounded, the Board 
must find that the claim of entitlement to service connection 
for PTSD is well grounded.

The duty to assist includes obtaining medical records and 
medical examinations were indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  "Full compliance with the (statutory 
duty to assist) also includes VA assistance in obtaining 
relevant records from private physician when (the veteran) 
has provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the veteran has never specified any documents which 
would support his claim.  Nevertheless, in light of the 
veteran's reference to having once received SSA benefits, the 
Board remanded this case in October 1998 to obtain SSA 
records.  The RO has made three unsuccessful attempts to 
obtain these records.  In this regard, it is important to 
note that at no time has the veteran indicated that records 
from SSA would support his claim.  

The Court has held that, while a SSA decision is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet.App. 136, 140 (1993).  However, while the duty to 
assist is neither optional nor discretionary (see Littke, 
1 Vet. App. at 92), the duty is not always a one-way street; 
nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  "The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim with the veteran 
only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (citations omitted).  See also Counts v. 
Brown, 6 Vet. App. 474, 476 (1994).  In making this 
determination, the Board has considered the fact that the 
veteran is sporadically homeless.  However, as noted in 
Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to 
assist is not unlimited in scope and requires of the VA only 
those actions which are reasonable under the circumstances 
involved.  In Gobber, 2 Vet. App. at 472 (citations omitted), 
the Court stated, in pertinent part:

A connection with the search for 
documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

In this case, the veteran, through his representative, has 
supplied the Board with exhibit 18 of his SSA claim, the 
April 1998 SSA psychiatric evaluation.  Neither the veteran 
nor his representatives have indicated that any other records 
from SSA would be relevant to the veteran's claim.  Even 
after repeated requests, the veteran has failed to provide 
either the RO or the Board with the complete SSA record.  
However, he has provided what appears to be the most 
pertinent medical record from SSA, the April 1998 SSA 
psychiatric evaluation.  The RO has undergone what can only 
be described as an intensive effort to obtain these records, 
without success.  The Board finds that the RO has done all it 
could do to obtain the complete SSA records, without success.  
It should be noted that the sole basis for the Board's 
October 1998 remand was to obtain these records.  
Accordingly, the duty to obtain pertinent documents has been 
met.

With regard to the question of whether the recent VA 
examination fulfills the duty to assist, the Board must note 
that the VA examination of April 1998 took into consideration 
all of the veteran's claimed stressors and provided a 
detailed analysis regarding the veteran's alleged PTSD.  
Accordingly, the Board finds that this evaluation fulfills 
the duty to obtain an adequate evaluation in order to 
accurately evaluate the veteran's claim.  

With regard to the USASCRUR report, the Board finds that this 
agency has made every effort to confirm the veteran's alleged 
stressors.  It is important to note that not all of the 
veteran's statements regarding his alleged stressors in 
service are consistent.  For example, in December 1994, the 
veteran made reference to a specific stressor during his 
active service.  In March 1994, the veteran makes reference 
to another stressor in active service.  In his December 1995 
notice of disagreement, he makes no specific reference to his 
previous recollections.  In later statements, he indicates 
that he was exposed to mortar fire.  When reviewing the 
veteran's hearing testimony, his statement to the VA examiner 
in April 1998, his statements to the VA examiner in September 
1995, and his statements to the social worker contained 
within the September 1996 social and industrial survey, clear 
inconsistencies with the veteran's alleged stressors become 
apparent.  In view of these inconsistencies, the Board finds 
that USASCRUR provided the best information it could and that 
there is no basis to request a further search for 
corroboration in light of the deficiencies in the veteran's 
submissions.  Accordingly, the Board finds that it has 
fulfilled the duty to assist the veteran as mandated by 
statute.

In making this final determination, the Board has considered 
the December 1998 statement of a VA physician that the 
veteran has several medical problems and is incapable of 
managing his finances in his own best interests.  It was 
recommended that a fiduciary be appointed to provide for the 
veteran's basic needs.  In this regard, it is important to 
note that at every stage in the process the veteran has had 
representation assisting him in the development of this 
claim.  The RO has undergone what can only be described as an 
outstanding effort to develop this claim.  Further 
evaluations or development, in light of the evidence cited 
above, would serve no purpose.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim of 
entitlement to service connection for PTSD.

III.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, 60 Fed. 
Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown,  4 Vet. 
App. 384 (1993).

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  Notwithstanding, as stated 
by the Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
veteran's statements regarding his symptoms to be credible.

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1998).  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of a an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran primarily has contended that he was exposed to 
three major stressors during his active service:  (1) The 
veteran has reported that several of his friends were killed 
during his active service in the Vietnam War; (2) he has 
noted viewing dead bodies; and (3) the veteran has indicated 
being exposed to mortar fire during his active service.  
While the veteran has noted difficulties with his sergeant 
during his active service, and being unable to rescue an 
individual wounded during a mortar attack (who later 
survived), he has not provided specific dates and places as 
to these events.  Once again, as noted above, the veteran's 
inconsistencies within his statements make the preparation of 
an accurate stressor listing difficult.  In any event, no 
other stressor has been confirmed and the veteran has failed 
to provide any information that would provide a reasonable 
basis to confirm any additional stressor or stressors.  In 
the context of this case, moreover, the accounts of the 
altercation with the sergeant and the episode of the 
individual wounded during a mortar attack were considered, 
but rejected as adequate stressors by the most recent 
examiner.  Thus, even assuming they were confirmed, this 
could not change the outcome.

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has noted his decorations in service.  However, based on a 
review of these decorations, including the Vietnam Service 
Medal with Bronze Service Star, the Republic of Vietnam 
Campaign Medal, the Parachute Badge, and two Overseas Bars, 
the evidence would support the conclusion that the veteran 
did not engage in combat with the enemy.  The veteran 
himself, at his hearing and within the April 1998 VA 
psychiatric evaluation, explicitly stated that he was not in 
direct combat.

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

Based on the June 1995 report of the USASCRUR, the Board 
would concede that individuals associated with the veteran 
during his active service in the Vietnam War were killed, 
that the veteran most likely saw dead bodies during his 
active service, and that based on the veteran's service with 
an artillery unit it is more likely than not that the veteran 
may have been exposed to mortar fire during his active 
service.  Accordingly, three of the veteran's primary 
stressors have been effectively confirmed.  The June 1994 
report indicates that the 3rd Battalion, 319th Artillery, 
directly supported the 173rd Airborne Brigade during several 
major combat operations.  While the report would indicate 
that the veteran was never involved in direct combat 
operations, and the veteran has testified that he was never 
exposed to direct combat in active service, "direct" combat 
is not required for a veteran to be awarded service 
connection for PTSD.  Further, with regard to the adequacy of 
the alleged events alleged to have caused PTSD, this 
determination is a medical determination, not an adjudicative 
determination.  See Zarycki.

The Board must now determine whether the veteran's claimed 
stressors provide a basis for diagnosing the veteran with 
PTSD.  In making this determination, the Board must review 
the medical evidence cited above.  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is in the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has found that the outpatient treatment records and 
VA hospitalization reports which indicate a diagnosis of PTSD 
are entitled to limited probative weight.  These medical 
reports make little, if any, reference to the veteran's 
stressors during his active service.  Further, none of these 
medical reports provides a basis for the conclusion that the 
veteran has PTSD.  Accordingly, they are entitled to 
extremely little probative weight.

With regard to the medical opinion of September 1995, the VA 
examination report which diagnosed the veteran with PTSD, the 
Board must find that this evaluation is also entitled to very 
limited probative weight.  The VA medical examiner notes that 
the veteran "apparently has combat-related decorations."  
This is not the case.  The veteran's awards and decorations 
are given to noncombat and combat servicemen alike.  Thus, 
the basis of the VA examiner's opinion that the veteran has 
PTSD is in question.  While the VA examiner of September 1995 
had the opportunity to review the veteran's claims folder, he 
provides little rationale for his opinion that the veteran 
suffers from PTSD.  Significantly, little reference is made 
to the stressors cited above.  Further, the VA examiner does 
not analyze the veteran's alleged stressors nor does he 
indicate an association between these stressors and the 
diagnosis of PTSD.  Accordingly, the Board finds that this 
opinion is entitled to limited probative weight.

The March 1998 statement by a nurse practitioner bases the 
diagnosis on the death of three friends in an explosion in 
November 1967, an event that is not confirmed and has not 
previously been claimed.  None of the other diagnostic 
criteria are either not addressed at all, or not addressed in 
any detail.  The Board finds this opinion of minimal, if any, 
probative value.  

With regard to the veteran's own opinion that he has PTSD, 
the Court has been clear.  The veteran is not competent to 
provide a medical opinion diagnosing himself with PTSD.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991), and 
Contreras v. Brown, 5 Vet. App. 492 (1993).

The Board has found that the April 1998 VA examination is 
entitled to great probative weight.  The examiner has 
provided a detailed review of the veteran's stressors, has 
reviewed the claims folder, and provides a detailed rationale 
as to why the veteran does not suffer from PTSD.  The 
examiner in April 1998 reviewed the veteran's stressors cited 
above.  Specifically, the deaths of the veteran's friends 
during his active service in the Vietnam War.  In this 
regard, the veteran himself has conceded that he was not 
present during these individuals' deaths, that he was never 
exposed to direct combat during his active service, and that 
the individual he was not allowed to save during a mortar 
attack did, in fact, not die and later returned to the front.  
Although the veteran describes several symptoms of PTSD, the 
examiner stated that he did not appear to meet the criteria 
for PTSD.  Specifically, the examiner reports that the 
stressors cited above are not of the level required to meet 
the criteria for PTSD.  The examiner in April 1998 also cites 
to other medical records, as well as the veteran's own 
statements, in support of this conclusion.  Accordingly, the 
Board must find that the competent medical evidence of record 
supports a conclusion that the veteran does not suffer from 
PTSD as the result of the verified stressors cited above.

With regard the April 1998 SSA psychiatric evaluation, the 
Board finds that this medical opinion is entitlement to 
limited probative weight regarding the critical issue is this 
case.  The SSA medical opinion makes little reference to the 
veteran's active service and, significantly, no reference to 
the veteran's alleged stressors.  If anything, the SSA 
medical opinion supports the conclusion that the veteran does 
not have PTSD related to the veteran's active service.  The 
opinion also noted the veteran's significant post-service 
difficulties that are not related to the veteran's active 
service.  

At this time, there is a highly probative medical opinion of 
record rejecting the adequacies of these events as 
"stressors" sufficient to produce PTSD.  Beyond this point, 
the Board must further point out that the claimant now 
maintains that symptoms of PTSD have been present since 
approximately the time of service.  The record shows the 
claimant was repeatedly seen in the 1970's and the 1980's and 
no such history was recorded.  Accordingly, the Board finds 
that the appellant's evidentiary assertions as to his 
subjective symptoms are also no credible.  In light of the 
foregoing, the Board concludes that the preponderance of 
evidence is against the veteran's claim for service 
connection for PTSD.  Although the veteran is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
the claim and evidence supporting a denial of the claim are 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).  As stated by the Court, where the 
"preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Id. at 56.  "A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in approximate balance."  Id. at 58.  
In this case, while the veteran has been diagnosed with PTSD, 
the overwhelming majority of the medical evidence of record, 
including the veteran's numerous hospitalizations for alcohol 
and drug abuse, without reference to PTSD or PTSD symptoms, 
the veteran's failure to note PTSD until decades after his 
active service, and the April 1998 report, supports the 
conclusion that the veteran does not suffer from PTSD.  
Accordingly, the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

